Citation Nr: 9910815	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for schizophrenia.






ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1996 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a claim by the veteran 
seeking entitlement to service connection for schizophrenia.

This case was initially before the Board in July 1998, at 
which time it remanded the case back to the RO for further 
development.  That development has been completed and, thus, 
the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows a recent diagnosis of 
schizophrenia.

3.  Service medical records show treatment for schizophrenia 
during service.

4.  The claims file contains no medical records showing that 
the veteran's schizophrenia existed prior to service.


CONCLUSION OF LAW

Schizophrenia was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 1991); 38 C.F.R. §§ 
3.303, 3.304  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Psychoses are presumed to have been incurred in service if 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 1137; 38 C.F.R. §§  3.307, 3.309  (1998).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  The three elements of a well-grounded claim for 
service connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The claims file includes evidence indicating 
inservice treatment for schizophrenia, as well as evidence of 
a current disability.  The veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


II.  Evidence

The veteran's service medical records are not complete.  
Attempts have been made by the RO to locate and obtain copies 
of the records, but they are apparently unavailable.  The 
service medical records in the claims file consist of Army 
hospital treatment records and a Physical Evaluation Board 
(PEB) report.

The Army hospital records show that the veteran was admitted 
in July 1996 for a brief psychotic disorder.  He was 
hospitalized for 10 days.  Discharge diagnosis was 
schizophrenia.  Records show that the veteran was again 
admitted with symptoms of confusion and disorganized thoughts 
in September 1996.  He again remained hospitalized for 10 
days.  Discharge diagnosis was to "rule out" schizophrenia.

The service PEB report indicates that the veteran was 
discharged from service due to disability.  The disability 
was "schizophrenia, disorganized type, manifested by flat 
affect, disorganized and concrete thinking, disorganized 
behavior, and auditory hallucinations."  The report 
indicates that the veteran had a history of prior psychiatric 
treatment and that his current disability existed prior to 
service and was not permanently aggravated by service.

The claims file contains no other medical evidence.  The 
veteran, in his January 1997 Veteran's Application for 
Compensation or Pension, VA Form 21-526, indicated no other 
medical treatment.  In his lay statements, he asserted that 
his schizophrenia did not exist prior to service.  

III.  Analysis

Initially, the Board notes that VA regulations provide that 
every veteran is given a presumption of soundness upon 
entering active duty.  Every veteran is presumed to have been 
in sound condition at the time of enrollment except for 
defects "noted" at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C.A. § 1111  (West 1991); 38 C.F.R. 
§ 3.304(b)  (1998).  The United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans' 
Appeals) (Court) has held that "[t]he regulation provides 
expressly that the term 'noted' denotes '[o]nly such 
conditions as are recorded in examination reports,' 38 C.F.R. 
§ 3.304(b), and that '[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.' 38 C.F.R. § 
3.304(b)(1)."  Crowe v. Brown, 7 Vet. App. 238, 245  (1994).  
In that case, the Court also stated that the burden of 
overcoming the presumption of soundness is a formidable one.  
Id. (citing Kinnaman v. Principi, 4 Vet. App. 20, 27  (1993).  
It is only overcome by "independent medical evidence of 
record."  Id. at 246.  The Crowe decision is consistent with 
well-settled case law of the Court, holding that VA cannot 
rely on an absence of medical evidence or unsubstantiated 
medical conclusions to deny a claim.  See Williams v. Brown, 
4 Vet. App. 270 (1993); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, no service medical records dated at the time of 
the veteran's entry into service, including an induction 
medical examination report, are of record.  As such, there is 
no medical evidence "noting" that the veteran had 
schizophrenia upon his entry into active duty.  While the 
September 1996 PEB report indicates that the veteran's 
schizophrenia existed prior to service, that report is not 
"independent medical evidence," as is required.  Crowe, 
supra.  It does not indicate that the veteran was treated for 
or diagnosed with schizophrenia prior to service; it is 
merely a medical conclusion made by the PEB.  The Board makes 
no judgment as to the accuracy of that conclusion.  Its task 
is to adjudicate this case de novo and based solely on the 
evidence before it at this time.  The evidence currently 
before the Board does not make any suggestion that the 
veteran had schizophrenia prior to service.  Therefore, the 
veteran is presumed to have entered active duty without 
schizophrenia or other psychiatric defect.  38 U.S.C.A. 
§ 1111  (West 1991); 38 C.F.R. § 3.304(b)  (1998).

In order to be granted entitlement to service connection, the 
claims file must contain competent evidence that the veteran 
currently has a disability and that that disability was 
incurred in service.  38 U.S.C.A. § 1110  (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the evidence shows that the veteran 
was first treated for and diagnosed with schizophrenia in 
July 1996, while on active duty.  He was again treated for a 
psychiatric disorder in September 1996.  On both occasions, 
he was admitted for 10 days.  Subsequently, he was discharged 
from service due to schizophrenia.

From the above medical evidence, it is clear that the veteran 
incurred schizophrenia during service.  In addition, because 
the medical evidence is so recent, the Board finds that it is 
probative evidence of a current disability.  Therefore, the 
Board finds that all requirements for entitlement to service 
connection for schizophrenia have been met.

In light of the above evidence, giving the benefit of the 
doubt to the veteran, as required by  38 U.S.C.A. § 5107(b)  
(West 1991), the Board finds that service connection is 
warranted for schizophrenia.  


ORDER

Entitlement to service connection for schizophrenia is 
granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

